A rehearing was granted in the above case, and counsel for the state and the defendant were requested to re-argue the above case. This hearing was had on the 27th day of January, 1942. We have again carefully reviewed the record and considered the facts and circumstances surrounding this case and have come to the conclusion that justice would be best subserved by reducing the punishment assessed from a period of 30 years in the penitentiary to a period of 15 years. It is unnecessary to further review the record and the evidence. As so modified the judgment and sentence of the district court of Delaware county is affirmed.